ELECTRODE ASSEMBLY AND ELECTROCHEMICAL DEVICE COMPRISING ELECTRODE ASSEMBLY
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to communication filed on 5/10/2021:
Claims 1, 2, and 16 have been amended; claim 8 has been cancelled. Claim 21 has been newly added.
Previous rejections under 35 USC 102/103 have been withdrawn due to amendment.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot based on grounds of new rejection necessitated by amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0162588 A1) and further in view of Kim et al. (US 2015/0162588 A1).
Regarding claims 1-6, 14, and 15, Lee et al. teach an electrode assembly comprising two electrodes having polarities opposite to each other (Abstract), and a separator interposed between the two electrodes (Fig. 1, element 10 discloses a separator.), wherein the separator comprises:
a separator base which comprises a porous polymer substrate having a plurality of pores (Fig. 1, element 11, and paragraphs 0047-0048 disclose a porous substrate made of polyethylene or polypropylene.), and a porous coating layer on at least one surface of the porous polymer substrate and containing a plurality of inorganic particles and a binder polymer  on the (Fig. 1, element 15 discloses the second porous polymer web layer. Paragraph 0059 discloses element 15 is composed of a heat resistant polymer with inorganic particles. Paragraph 0061 discloses the inorganic particles can be comprised of various compounds such as Al2O3 and further paragraph 0067 discloses the addition of heat resistant polymer resins such as polyacrylonitrile or cellulose acetate.); and
an adhesive layer on at least one surface of the separator base to face either of the electrodes and containing an adhesive resin (Paragraph 0049, fig. 1, element 13 discloses the first porous polymer web layer which acts as an adhesive. Further, paragraph 0051 discloses it can be comprised of polyethylene oxide.).
However, Lee et al. do not teach wherein a Peel Strength adhesion between the porous polymer substrate and the porous coating layer and a Lami Strength adhesion between the adhesive layer and the electrode satisfy: 1.10 < (Peel Strength)/(Lami Strength) <2.1.
MPEP 2112.01: COMPOSITION, PRODUCT, AND APPARATUS CLAIMS
I.    PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).
II.    COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.").
Lee et al. teach a composite porous separator and a secondary battery using the same, are configured to include a first porous polymer web layer acting as an adhesive layer and a heat-resistant second porous polymer web layer on both sides or one side of a porous substrate that is (Paragraph 0030). Therefore, it would be anticipated, in addition to being obvious, for Lee to have a Peel Strength adhesion between the porous polymer substrate and the porous coating layer and a Lami Strength adhesion between the adhesive layer and the electrode satisfy: 1.10 < (Peel Strength)/(Lami Strength) <2.1.
However, they do not teach wherein the weight ratio of the inorganic particles to the binder polymer is 70:30-95:5.
Kim et al. teach a method of making a microporous hybrid film for use as a separator (Abstract). The separator comprises a polyethylene film (Paragraph 0112) with a water soluble polymer composition coated on the film (Paragraphs 0114-0116). The polymer composition comprises 90% volume alumina and 6% volume acrylic latex as a binder (Paragraph 0114).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the weight ratio of inorganic particles to binder in Lee with that of Kim in order to improve adhesive force.
Regarding claim 9, Lee and Kim et al. teach the electrode assembly according to claim 1. Further, Lee teaches wherein the porous coating layer has a thickness of 1-10 µm (Paragraph 0076 discloses 4-14 µm thick.) and the adhesive layer has a thickness of 0.5-4 µm (Paragraph 0076 discloses 2-3 µm thick.).
Regarding claim 10, Lee et al. teach an electrochemical device (Paragraph 0081) comprising one or more of the electrode assembly as defined in claim 1 and an electrolyte injected thereto (Paragraph 0027).
Regarding claim 11, Lee and Kim et al. teach the electrode assembly according to claim 10. Further, Lee teaches a lithium secondary battery (Paragraph 0081).
Regarding claim 12, Lee and Kim et al. teach the electrode assembly according to claim 1. Further, Lee teaches wherein the porous coating layer is disposed on both surfaces of the porous substrate (Paragraph 0070 discloses he structure that the first porous polymer web layer 13 and the mineral-containing second porous polymer web layer 15 are formed on both sides of the porous substrate 11.).
Regarding claim 13, Lee et al. teach the electrode assembly according to claim 1. However, they do not teach wherein the porous coating layer is prepared from a homogeneous mixture comprising the inorganic particles, the binder polymer and a solvent selected from the group consisting of water, acetone, tetrahydrofuran, methylene chloride, cyclohexane, and a combination of two or more thereof.
Kim et al. teach a method of making a microporous hybrid film for use as a separator (Abstract). The separator comprises a polyethylene film (Paragraph 0112) with a water soluble polymer composition coated on the film (Paragraphs 0114-0116). The polymer composition comprises 90% volume alumina and 6% volume acrylic latex as a binder (Paragraph 0114). The polymer composition also contains water (Paragraph 0114).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the weight ratio of inorganic particles to binder in Lee with that of Kim in order to improve adhesive force.
Regarding claims 16-20, Lee et al. teach an electrode assembly comprising two electrodes having polarities opposite to each other (Abstract), and a separator interposed between the two electrodes (Fig. 1, element 10 discloses a separator.), wherein the separator comprises:
a separator base which comprises a porous polymer substrate having a plurality of pores (Fig. 1, element 11, and paragraphs 0047-0048 disclose a porous substrate made of polyethylene or polypropylene.), and a porous coating layer on at least one surface of the porous polymer substrate and containing a plurality of inorganic particles and a binder polymer on the whole or a part of the surface of the inorganic particles (Fig. 1, element 15 discloses the second porous polymer web layer. Paragraph 0059 discloses element 15 is composed of a heat resistant polymer with inorganic particles. Paragraph 0061 discloses the inorganic particles can be comprised of various compounds such as Al2O3 and further paragraph 0067 discloses the addition of heat resistant polymer resins such as polyacrylonitrile or cellulose acetate.); and
an adhesive layer on at least one surface of the separator base to face either of the electrodes and containing an adhesive resin (Paragraph 0049, fig. 1, element 13 discloses the first porous polymer web layer which acts as an adhesive. Further, paragraph 0051 discloses it can be comprised of polyethylene oxide.).
However, they do not teach wherein the weight ratio of the inorganic particles to the binder polymer is 70:30-95:5.
Kim et al. teach a method of making a microporous hybrid film for use as a separator (Abstract). The separator comprises a polyethylene film (Paragraph 0112) with a water soluble polymer composition coated on the film (Paragraphs 0114-0116). The polymer composition comprises 90% volume alumina and 6% volume acrylic latex as a binder (Paragraph 0114)
Therefore, it would have been obvious to one of ordinary skill in the art to modify the weight ratio of inorganic particles to binder in Lee with that of Kim in order to improve adhesive force.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0162588 A1) as applied to claim 1 above, and further in view of Abe et al. (US 2012/0094184 A1).
Regarding claim 7, Lee et al. teach the electrode assembly according to claim 1. However, they do not teach wherein the porous polymer substrate is treated by corona discharge treatment.
Abe et al. teach a separator for an electrochemical device (Abstract). Further, the polyethylene substrate is treated by corona discharge treatment (Examples 9-16).
Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the use of corona discharge treatment for Lee as disclosed by Abe in order to improve hydrophilicity and wetness of the film.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0162588 A1) and Kim et al. (US 2015/0162588 A1) as applied to claim 1 above, and further in view of Lee et al. (US 2013/0101885 A1).
Regarding claim 21, the combination of Lee and Kim et al. teach the electrode assembly according to claim 1. However, they do not teach wherein the weight ratio of the inorganic particles the binder polymer is 70:30-89.5:10.5.
Lee ‘885 teach a method of making a separator comprising a porous substrate and a coating layer comprising a slurry of inorganic particles and a binder (Claim 1). Further, the inorganic (Paragraph 0033) and the binder can comprise polyacrylonitrile and cellulose acetate (Paragraph 0039). Finally, the weight ratio of the inorganic particles the binder polymer is 70:30-89.5:10.5 (Paragraph 0040 discloses the weight ratio can be 70:30 to 95:5.).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the Lee and Kim with Lee ‘885 in order to maintain adequate size and porosity of the coating layer and peeling resistance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958.  The examiner can normally be reached on M-F 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729